1.  The present application is being examined under the pre-AIA  first to invent provisions. 
2.  Applicant’s Amendment, filed 10/16/2020, is acknowledged.

3.  Claims 1-12 are pending.
4.  Restriction to one of the following inventions is required under 35 U.S.C. § 121:

Claims 1-12, drawn to a method of treating an inflammatory bowel disease in a subject with anti-hOSM antibody, classified in Class/subclass C07K 16/00 and A61K 39/00.

Claims 12, drawn to an a method of treating chronic inflammation and/or inflammatory bowel disease with a polynuclear acid encoding an anti-OSM antibody; classified in Class C07H, subclass 21/04 and A61K 48/00.

The inventions are distinct, each from the other because of the following reasons:
 
5.  Groups I and II are different methods.  Methods of treting inflammatory bowel disease differ with respect to ingredients, method steps, and endpoints; therefore, each method is patentably distinct.
Species Election

6.  Irrespective of whichever group applicant may elect, applicant is further required under 35 US 121 (1) to elect a single disclosed species to which claims would be restricted if no generic claim is finally held to be allowable and (2) to list all claims readable thereon including those subsequently added.  

Applicant is required to elect a particular inflammation (e.g., chronic inflammation, IBD or combination thereof) such as the one recited in claim 12, if Applicant elects IBD, Applicant is further required to elect a particular IBD (e.g., ulcerative colitis or Crohn’s disease) such as the one recited in claim 11.  These species are distinct because the pathological conditions differ in etiologies and therapeutic endpoints; thus each condition represents patentably distinct subject matter.

7.  Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
  
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.

Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 

 
 8.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization 


February 22, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644